Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non final rejection is in response to applicant’s amendments filed with RCE on 10/13/2022. 
Claims 1, 4, 6 and 7 are amended. Claim 10 is new. Claims 3 and 5 are cancelled. Claims 1, 2, 4, and 6-10 are pending.
The 35 USC 101 rejections are withdrawn in view of applicant’s amendments.
Claims 1-2, 4, and 6-8 remain rejected under 35 U.S.C. 103 as being unpatentable over  McAteer et al (US Application: US 2016/0179774, published: Jun. 23 2016, filed: Dec. 14, 2015) in view of Singh et al (US Application: US 2018/0308003, published: Oct. 25, 2018, filed: Apr. 21, 2017).
Claim 9 remains rejected under 35 U.S.C. 103 as being unpatentable over  McAteer et al (US Application: US 2016/0179774, published: Jun. 23 2016, filed: Dec. 14, 2015) in view of Singh et al (US Application: US 2018/0308003, published: Oct. 25, 2018, filed: Apr. 21, 2017) in view of Mowatt et al (US Application: US 2006/0111907, published: May 25, 2006, filed: Nov. 24, 2007).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 6-8 remain rejected under 35 U.S.C. 103 as being unpatentable over  McAteer et al (US Application: US 2016/0179774, published: Jun. 23 2016, filed: Dec. 14, 2015) in view of Singh et al (US Application: US 2018/0308003, published: Oct. 25, 2018, filed: Apr. 21, 2017).

With regards to claim 1. McAteer teaches a symbol sequence converting apparatus comprising one or more hardware processors (Figure 1) configured to: 
generate a plurality of candidate output symbol sequences, based on rule information in which input symbols are each associated with one or more output symbols each obtained (paragraphs 0066 and 0067: a plurality of output phonetic symbol sequences are generated based upon rule information that includes mapping rules between characters/letters and phoneme characters/symbols) by converting the corresponding input symbol in accordance with a predetermined conversion condition (paragraphs 0066-0067: the input symbols/letters/characters are converted according to a condition to initiate mapping to phonetic forms of the input ), the plurality of candidate output symbol sequences each containing one or more of the output symbols and corresponding to an input symbol sequence containing one or more of the input symbols (paragraphs 0066-0067 and 0084, Fig 3A: a plurality of phonetic word candidates (symbol sequences) are produced in view of the input); 

derive respective confidence levels of the plurality of candidate output symbol sequences by using a … model (Fig 3A: confidence levels of the plurality of candidate output symbol sequences are based upon edit distance values); and 

identify, as an output symbol sequence corresponding to the input symbol sequence, the candidate output symbol sequence corresponding to a highest confidence level (paragraphs 0008, 0009, and 011: the confidence is based at least on edit distance similarity with respect to correct phonetic dictionary sequences and the output symbol sequence of phonetic transcriptions that correspond to the input sequence) and 
store, in a storage unit the output symbol sequence identified (Fig 3A, ref 316, paragraph 0008: the output sequence identified is provided as the sequence of character output that corrects the spelling of the string and is stored as a text string with substitution), wherein the … model is for deriving the confidence levels from input data consisting of the candidate output symbol sequences or the input symbol sequence, (paragraphs 0008, 0009 and 0011: the model (which includes logic to convert input to the output sequences and also to derive confidence/distance levels) is based upon pairing the input data to the candidate output phonetic symbol sequences and then deriving the confidence levels based at least on edit distance (degree of similarity) between candidates symbols and correct output symbol sequence)).

However McAteer does not expressly teach derive respective confidence levels of the plurality of candidate output symbol sequences by using a learning model … wherein the learning model is for deriving the confidence levels from input data consisting of the candidate output symbol sequences or the input symbol sequence each of the confidence levels is a degree of similarity between the candidate output symbol sequence and a correct output symbol sequence corresponding to the input symbol sequence, and the learning model is for deriving a value as a confidence level, the value being obtained by converting the degree of similarity by using a function in which a change rate of the confidence level over a change rate of a corresponding degree of similarity is higher as the degree of similarity is closer to a value representing complete identicalness.

Yet Singh et al teaches derive respective confidence levels of the plurality of candidate output symbol sequences by using a learning model (paragraph 0007: a learning model is implemented to not just determine a similarity score/confidence rating but to also use the determined score(s) as a learning data to train the model for subsequent input string processing)… … wherein the learning model is for deriving the confidence levels from input data consisting of the candidate output symbol sequences or the input symbol sequence (Fig. 16, ref 1614: the similarity metrics of the candidate output symbol sequences/strings are provided to the learning model) each of the confidence levels is a degree of similarity between the candidate output symbol sequence and a correct output symbol sequence corresponding to the input symbol sequence, and the learning model is for deriving a value as a confidence level, the value being obtained by converting the degree of similarity by using a function in which a change rate of the confidence level over a change rate of a corresponding degree of similarity is higher as the degree of similarity is closer to a value representing complete identicalness (Fig 11: the confidence (hamming distance) over the similarity (Jaro Winkler distance) is represented as a hyperplane function, where as shown in the figure, the more confidence (less value of hamming distance) and the more similarity (less value of Jaro Winkler distance) the higher the associated value of the hyperplane, where the highest value of the hyperplane function is where the hamming distance and the Jaro Winkler distance are closest to zero (identicalness)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified McAteer et al’s ability to use a model that includes logic to reference mappings and determine scoring between input and output sequences, such that the model would have been further capable of learning the results of the scoring to use on subsequent inputs via a hyperplane function that is higher (based on  change rate of confidence over change rate of similarity) as taught by Singh et al. The combination would have allowed McAteer to have implemented a more efficient technique for identifying a corresponding string based on an incorrect input string (Singh et al, paragraph 0006). 

With regards to claim 2. The apparatus according to claim 1, McAteer et al teaches wherein the one or more hardware processors derive the confidence levels by using the … model for deriving the confidence levels from input data composed of pairs each consisting of the input symbol sequence and one of the candidate output symbol sequences (paragraphs 0008, 0009 and 0011:the model (which includes logic to convert input to output sequences and also to derive confidence levels) is based upon pairing the input data to candidate output phonetic symbol sequences and then deriving the confidence levels based at least on edit distance (degree of similarity) between candidates symbols and correct output symbol sequence).

Additionally, the combination of McAteer et al and Singh et al has been explained above to teach that the model of McAteer et al is further modified to include learning capabilities, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 4. The apparatus according to claim 1, McAteer teaches wherein the degree of similarity is higher as either an edit distance or a phoneme distance between the candidate output symbol sequence and the correct output symbol sequence is or are smaller (paragraphs 0011 and 0085: degree of similarity is higher when there is a smaller /’shorter’ edit distance).

With regards to claim 6. The apparatus according to claim 1, McAteer teaches the combination of McAteer et al and Singh et al teaches wherein the one or more hardware processors are further configured to train the learning model, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 7. The apparatus according to claim 1, McAteer teaches wherein the input symbol sequence and the output symbol sequence corresponding to the input symbol sequence are a phonogram string and a phoneme string, respectively, a character string containing one of an ideogram and a logogram, and or an unnormalized character string and a normalized character string, respectively (paragraphs 116: the input symbol sequence is a phonogram of ‘highing’ and the output sequence includes phoneme transcription strings).

With regards to claim 8. the combination of McAteer and Singh et al teaches a symbol sequence conversion method implemented by a computer, the method comprising: generating a plurality of candidate output symbol sequences, based on rule information in which input symbols are each associated with one or more output symbols each obtained by converting the corresponding input symbol in accordance with a predetermined conversion condition, the plurality of candidate output symbol sequences each containing one or more of the output symbols and corresponding to an input symbol sequence containing one or more of the input symbols; deriving respective confidence levels of the plurality of candidate output symbol sequences by using a learning model; and identifying, as an output symbol sequence corresponding to the input symbol sequence, the candidate output symbol sequence corresponding to a highest confidence level; and storing, in a storage unit,  the output symbol sequence identified, wherein the learning model is for deriving the confidence levels from input data consisting of the candidate output symbol sequences or the input symbol sequence, each of the confidence levels is a degree of similarity between the candidate output symbol sequence and a correct output symbol sequence corresponding to the input symbol sequence, and the learning model is for deriving a value as a confidence level, the value being obtained by converting the degree of similarity by using a function in which a change rate of the confidence level over a change rate of a corresponding degree of similarity is higher as a degree of similarity is closer to a value representing complete identicalness, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claim 9 remains  rejected under 35 U.S.C. 103 as being unpatentable over  McAteer et al (US Application: US 2016/0179774, published: Jun. 23 2016, filed: Dec. 14, 2015) in view of Singh et al (US Application: US 2018/0308003, published: Oct. 25, 2018, filed: Apr. 21, 2017) in view of Mowatt et al (US Application: US 2006/0111907, published: May 25, 2006, filed: Nov. 24, 2007).

With regards to claim 9, which depends on claim 1, McAteer et al and Singh et al teaches the conversion condition defines as a rule, an output symbol to be output with respect to each input symbol,  as similarly explained in the rejection for claim 1 and is rejected under similar rationale.
However the combination does not expressly teach … the conversion condition defines … an output symbol to be output with respect to each input symbol in an input symbol sequence depending on which of other input symbols precedes and follows the input symbol.

Yet Mowatt et al teaches … the conversion condition defines … an output symbol to be output with respect to each input symbol in an input symbol sequence depending on which of other input symbols precedes and follows the input symbol (paragraph 0030: input character sequences are additionally checked to determine likely output symbol(s)/characters based upon whether an input symbol (in this case D) would precede a letter ‘F’ or ‘S’)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified McAteer et al and Singh et al’s ability to use a conversion condition in view input symbols, such that the conversion condition would have further included a sequence check as a factor to determine likely output symbols/characters, as taught by Mowatt et al. The combination would have allowed McAteer et al and Singh et al to have produced output text/symbols while reducing errors at the output (Mowatt et al, paragraph 0005)

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
With regards to claim 1, the applicant argues that neither McAteer nor Singh teaches the newly amended/incorporated limitations. The examiner respectfully directs attention to how Singh’s learning model teaches the newly incorporated limitations. More specifically, as explained above, Singh teaches in Fig 11 that the confidence (hamming distance) over the similarity (Jaro Winkler distance) is represented as a hyperplane function, where as shown in the figure, the more confidence (less value of hamming distance) and the more similarity (less value of Jaro Winkler distance) the higher the associated value of the hyperplane, where the highest value of the hyperplane function is where the hamming distance and the Jaro Winkler distance are closest to zero (identicalness)). Thus, the combination of McAteer and Singh teaches the limitations of amended claim 1. 
The applicant argues claim 8 is allowable for reasons presented by the applicant for claim 1. However this argument is not persuasive since claim 1 has been shown/explained to be rejected above.
The applicant argues the dependent claims are allowable since they depend directly or indirectly upon claims 1 and/or 8. However this argument is not persuasive since the independent claims have been shown/explained to be rejected.

Note
The examiner recommends an interview to discuss how the confidence factor is calculated, the per character/symbol granularity of conversion, clarification that the degrees of similarity are between the respective candidate output symbol sequences and a correct output symbol sequence and lastly how the confidence level adjusts the encoding result for the candidate output symbol sequence. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178